Citation Nr: 0512893	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-20 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran is alleging that he 
presently has PTSD as a result of service.  In particular, 
the veteran has indicated that he feels he has PTSD related 
to a sexual assault in service.

The United States Court of Appeals for Veterans Claims 
(Court) has stressed the necessity of complete development of 
the evidence if a PTSD claim is based on an alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b)(2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities. M21-1, Part III, 5.14(c). Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."

The Board notes that the veteran has been provided a 
questionnaire requesting that he provide such information.  
However, while the veteran submitted a detailed statement 
describing his personal assault, he did not provide any 
corroborating information from such sources as family members 
and fellow servicemen.  As such statements would be crucial 
to the veteran's claim, the Board finds the veteran should 
again be requested to provide such information in an attempt 
to help verify the existence of his claimed stressor.  

During his April 2001 RO hearing, the veteran named a fellow 
airman (J.C.) who took part in assaulting him.  This name is 
similar to a name provided by the veteran in his June 1999 
stressor statement, and similar to the name of an airman 
shown on a roster included in the veteran's service personnel 
records.  During the April 2001 RO hearing, the veteran 
stated that he was hospitalized at a base hospital after he 
tried to commit suicide following the sexual assault about 
the time of his 18th birthday.  The name of the base hospital 
should be obtained, and an inquiry made as to any records 
regarding the claimed hospitalization.

The Board regrets the delay in adjudication of the veteran's 
claim that a remand will entail.  However, it is necessary to 
ensure that the veteran gets all consideration due him under 
the law.

Accordingly, this case is REMANDED for the following:

1.  The appellant should again be 
afforded the opportunity to identify 
potential alternative sources of 
information to verify the claimed sexual 
assault and harassment as set forth in 
M21-1, part III, 5.14(c).  He should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; and testimonials from family 
members, roommates, fellow service 
members, or clergy.  He should be asked 
to provide the name of the base where he 
was stationed when he was assaulted and 
the place of hospitalization following 
his suicide attempt.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be requested to 
identify all sources of treatment for his 
psychiatric symptomatology, VA and non-
VA, inpatient and outpatient, covering 
the period from 1974 to the present, to 
include any VA treatment records from the 
VAMC Albany, dated from November 28, 
2002, to the present.  The veteran should 
also again be asked to provide the 
specific dates of his treatment for his 
reported attempted suicide in service, 
and if that date is outside of January 
and February 1973, a further attempt 
should be made to obtain those records.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should thereafter review the 
file and make a determination, as to what 
stressors, if any, have been verified.

4.  After the above development has been 
completed, a VA examination should be 
conducted by a psychiatrist, to determine 
the nature and extent of any psychiatric 
disorder diagnosed, to include PTSD.  The 
claims file and a copy of this Remand are 
to be furnished the examiner prior to the 
examination; and the examiner should 
indicate in his report that the claims 
file and remand have been reviewed.  The 
examiner is informed that only stressors 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
All tests deemed necessary should be 
performed.  If a diagnosis of PTSD is 
appropriate, the psychiatrist should 
specify the stressor(s) that caused the 
disorder.  If psychiatric disorders, 
other than PTSD, are diagnosed, it is 
requested that the psychiatrist render an 
opinion as to whether it is as likely as 
not that any acquired psychiatric 
disorder diagnosed is related to military 
service either directly or by 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




